Citation Nr: 0006870	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  98-14 135A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia,
South Carolina

THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to an increased rating for depressive 
disorder, currently evaluated
as 30 percent disabling, for purposes of accrued benefits.

3.  Entitlement to service connection for personality 
disorder, blackouts, seizures, loss of memory, 
unconsciousness, and a left knee injury, for purposes of 
accrued benefits.

4.  Entitlement to a temporary total evaluation under 
38 C.F.R. § 4.29 for hospital treatment for a service-
connected disability, for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 

INTRODUCTION

The appellant is the widow of the veteran who had active 
service from December 1974 to August 1978.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 1998 RO rating decision that denied service 
connection for the cause of the veteran's death.  The 
appellant submitted a notice of disagreement in August 1998, 
and the RO issued a statement of the case in August 1998.  
The appellant submitted a substantive appeal in September 
1998.

This appeal also comes to the Board from an October 1998 RO 
rating decision that denied the appellant entitlement to 
accrued benefits for claims that were pending at the time of 
the veteran's death.


REMAND

On review of the veteran's claims folder, the Board notes 
that the appellant requested a hearing before the RO and a 
hearing before a Member of the Board, in a statement attached 
to her substantive appeal in September 1998.  A later VA 
Form 9, received in January 1999, indicates she does not want 
a BVA hearing.  However, her request for an RO hearing has 
not been withdrawn.  Accordingly, this case must be REMANDED 
for the following action:

The appellant should be scheduled for a 
personal hearing at the regional office.

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  The appellant need take no further action unless 
notified otherwise, but may furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 
8 Vet. App. 109 (1995); see also Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
afford the appellant due process of law.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. DAY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


